TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 21, 2022



                                     NO. 03-22-00581-CR


                                Ex parte Robert Joseph Yezak




       APPEAL FROM COUNTY COURT AT LAW NO. 3 OF BELL COUNTY
             BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
    DISMISSED FOR WANT OF JURISDICTION-- OPINION BY JUSTICE BAKER




This is an appeal seeking review of an application for writ of habeas corpus filed in the trial

court. Having reviewed the record, it appears that the Court lacks jurisdiction over this appeal.

Therefore, the Court dismisses the appeal for want of jurisdiction. Because appellant is indigent

and unable to pay costs, no adjudication of costs is made.